                 Case 03-10224-MFW              Doc 2367        Filed 11/26/18        Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

In re:                                                           )      Chapter 11
                                                                 )
WHEREHOUSE ENTERTAINMENT, INC.,                                  )      Case No. 03-10224 (KG)
a Delaware corporation; et al.,1                                 )      (Jointly Administered)
                                                                 )
Debtors.                                                         )      Re: Docket No. 2360

                        ORDER (I) REOPENING CHAPTER 11 CASE AND
                   (II) APPOINTING A SUCCESSOR RESPONSIBLE PERSON

                   This matter coming before the Court on the Debtor’s Motion for an Order

Reopening Chapter 11 Case (the “Motion”);2 the Court having reviewed the Motion and all

pleadings relating thereto; the Court finding that: (a) the Court has jurisdiction over this matter

pursuant to 28 U.S.C. §§ 157 and 1334, Article 12 of the Plan, Section 16 of the Confirmation

Order and paragraph 4 of the Final Decree, (b) this is a core proceeding pursuant to 28 U.S.C.

§ 157(b)(2), (c) notice of the Motion was sufficient under the circumstances, (d) cause exists to

reopen the Chapter 11 Case, (e) the appointment of a successor Responsible Person is necessary,

and (f) the relief requested in the Motion is appropriate under sections 105(a) and 350(a) and (b)

of the Bankruptcy Code, and Bankruptcy Rules 5010 and 3022; and the Court having held a

hearing on November 16, 2018 (the “Hearing”); and the Court having heard and considered the

statements of Counsel at the Hearing; and the Court having determined that the legal and factual

bases set forth in the Motion and at the Hearing establish just cause for the relief granted herein;

                   IT IS HEREBY ORDERED THAT:


         1
           The Debtors together with the last four digits of each Debtor’s U.S. tax identification number are,
Wherehouse Entertainment, Inc. (8339), Wherehouse Holding I Co., Inc. (6844), Wherehouse Holding II Co., Inc.
(9405), Wherehouse Subsidiary I Co., Inc. (8662), Wherehouse Subsidiary II Co., Inc. (5310), Wherehouse
Subsidiary III Co., Inc. (5603) and Wherehouse.com (1742). The address for the Debtors was 19701 Hamilton
Avenue, Torrance, CA 90502.
         2
             Capitalized terms not otherwise defined herein have the meanings given to them in the Motion.
             Case 03-10224-MFW             Doc 2367      Filed 11/26/18     Page 2 of 2




               1.        The Motion is GRANTED as set forth herein.

               2.        The Chapter 11 Case of Wherehouse Entertainment, Inc., Case No. 03-

10224 (KG), is hereby REOPENED, pursuant to sections 105(a) and 350(b) of the Bankruptcy

Code and Bankruptcy Rule 5010, for the limited purpose of appointing a successor Responsible

Person under the Plan.

               3.        William E. Chipman, Jr., Esq. is hereby appointed as the Responsible

Person under the Plan. The Responsible Person shall be, and hereby is, authorized to act on

behalf of the Debtor’s estate pursuant to the terms and provisions of the Plan and the

Confirmation Order.

               4.        This Court shall retain jurisdiction to consider all issues related to and

arising from the interpretation and implementation of this order.




      Dated: November 26th, 2018                   KEVIN GROSS
      Wilmington, Delaware                         UNITED STATES BANKRUPTCY JUDGE
                                                    2
